DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-11 are presented for examination. 

Abstract
3.	The abstract of the disclosure is acceptable for examination purposes.

Drawings
4.	The drawings received on 07/09/2021 are acceptable for examination purposes.

Oath Declaration
5. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is accepted.

Information Disclosure Statement
6. 	The U.S. patents and U.S. patents application publications references listed in the information disclosure statement (IDS) submitted on 07/09/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.

Specification
7.	The specification is objected to because:
 In paragraph [0001] sates that “this application is a continuation of U.S. patent application Ser. No. 16/371,316 filed on Apr. 1, 2019, which claims priority to French Patent Application No. 1850927, filed on Feb. 5, 2018.” But does not provide the current status of the application number 16/371,316, which is now U.S. Patent No. 11,092,650.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-5, and 8-11 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Applicants’ Admitted Prior art (AAPA) in view of Maheshwari et al. (U.S. PN: 2018/0067164) "herein after as Maheshwari."

As per claim 1:
 Applicants’ Admitted Prior art (AAPA) substantially teaches or discloses an apparatus comprising: a compressor (see Fig. 1, compressor 106) having a test result input (see paragraph [0015], herein the resulting output of circuit under test 105 is connected to compressor 106), and a compressed test result output (see paragraph [0015], herein the output of compressor 106 is provided to optional external test equipment on scan output line 111, and to the input of MISR module 107); a shift register (see Fig. 1, MISR module 107) having a shift register input coupled to the compressed test result output (see paragraph [0015], herein the output of compressor 106 is provided to optional external test equipment on scan output line 111, and to the input of MISR module 107), a first shift register output, and a second shift register output (see paragraph [0015], herein the output of MISR module 107 is the signature of the test result. This result is provided to an external comparator via line 110); and a comparator having a first comparator input coupled to the selector output, a second comparator input coupled to an expected signature output (see paragraph [0015], herein This result is provided to an external comparator via line 110, to be compared to the expected output provided from module 101 on line 109. Depending on the implementation, compressor 106 and MISR module 107 may be combined into one circuit module).
Applicants’ Admitted Prior art (AAPA) does not explicitly teach an exclusive or (XOR) logic having a first input coupled to the first shift register output, a second input coupled to the second shift register output, and a XOR output; a selector having a first selector input coupled to the first shift register output, a second selector input coupled to the XOR output, a selector control input, and a selector output.
However, Maheshwari in same field of endeavor teaches an exclusive or (XOR) logic having a first input coupled to the first shift register output, a second input coupled to the second shift register output, and a XOR output (see paragraph [0031], herein each cell 310 can include a flip flop 314 which is fed from a multiplexer 316, which in turn is driven at one input via an exclusive OR logic 318 to facilitate generation of the signature. The multiplexer 316 is utilized to feed one of a signature scan chain to the flip flop 314 or to allow contents of a shift register such as shown at 330 to be clocked into the flip flop 314. The shift register 330 can be loaded via the output of the MISR cells or from serial input WSI via multiplexer 334. Signal UPDATE_DR and CAPTURE_DR signals control the action of the multiplexers 316 and 334, respectively. For purposes of brevity, other cells shown in the diagram 300 are not similarly described, but operate similarly as explained with respect to cell 310., and Fig. 3); a selector having a first selector input coupled to the first shift register output, a second selector input coupled to the XOR output, a selector control input, and a selector output (see paragraph [0033], herein a multiplexer 316 can be included at the input of all the flip flops of the MISR 314, where the ‘a’ path of the multiplexer comes from the scan chains, while its ‘b’ path is connected to the output of the corresponding flops in the shift register 330. The select line of these multiplexers 316 can be controlled by the Update-DR state of the JTAG (or IEEE 1500) state machine. In this manner, when the MISR register is selected using its state machine instruction register and the state machine is in Update-DR state, the values of the shift register can be loaded onto the MISR, and Fig 3). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the logic system of Applicants’ Admitted Prior art (AAPA) with the teachings of Maheshwari by connecting the inputs of exclusive or (XOR) logic to the output of the shift register, and a selector to output of the shift register and output of the XOR logic. See Fig. 3 below. 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that the connection between an exclusive or (XOR) logic and a selector would have minimize test time and, thus, test costs (see paragraph [0004] of Maheshwari).

    PNG
    media_image1.png
    591
    760
    media_image1.png
    Greyscale


As per claim 2:
Maheshwari teaches that wherein: the selector control input is coupled to an output of a register bank (see Fig. 3).

As per claim 3:
 Applicants’ Admitted Prior art (AAPA) teaches that wherein: a control signal on the output of the register bank corresponds to a seed value associated with a test pattern (see paragraph [0015], herein test patterns are generated by a PRPG 102 that may be implemented in various ways known in the art, but usually as an LFSR that generates a pseudo random sequence starting from a given initial seed).

As per claim 4:
 Applicants’ Admitted Prior art (AAPA) teaches that the expected signature output corresponds to the seed value (see paragraph [0015]; herein Seeds for the PRPG 102 and the corresponding MISR signatures are stored in read only memory/memory mapped register file 101,and Fig, 1, PRPG 102).

As per claim 5:
Applicants’ Admitted Prior art (AAPA) teaches that a memory selector having a memory selector control input coupled to the output of the register bank, a first memory selector input coupled to a first memory, and a second memory selector input coupled to a second memory (see Fig. 1, selector 103).

As per claim 8:
 Applicants’ Admitted Prior art (AAPA) teaches that a test pattern source selector having a test pattern source selector control input coupled to the output of the register bank, a first test pattern source selector input coupled to a first test pattern source, a second test pattern source selector input coupled to a second test pattern source, and a test pattern source selector output (see paragraph [0015], herein the seeds are provided to PRPG 102. The output of PRPG 102 is connected to a first input of selector 103. Selector 103 is operable to select either the output of PRPG 102, or an external scan input signal 108, dependent upon the state of control signal 112. The output of selector 103 is connected to de-compressor/expander 104, and Fig. 3, selector 103).

As per claim 9:
 Applicants’ Admitted Prior art (AAPA) teaches that wherein: the first test pattern source is based on a seed value (see paragraph [0015], herein Test patterns are generated by a PRPG 102 that may be implemented in various ways known in the art, but usually as an LFSR that generates a pseudo random sequence starting from a given initial seed. Seeds for the PRPG 102 and the corresponding MISR signatures are stored in read only memory/memory mapped register file 101); and the second test pattern source is coupled to an external signal to the apparatus (see paragraph [0015], herein the seeds are provided to PRPG 102. The output of PRPG 102 is connected to a first input of selector 103. Selector 103 is operable to select either the output of PRPG 102, or an external scan input signal 108).

As per claim 10:
 Applicants’ Admitted Prior art (AAPA) teaches that a decompressor having a decompressor input coupled to the test pattern source selector output, and a decompressor output (see Fig. 1, compressor/expander 104).

As per claim 11:
 Applicants’ Admitted Prior art (AAPA) teaches that the decompressor output is configured to be coupled to an input of a logic circuit (see paragraph [0015], herein the output of selector 103 is connected to de-compressor/expander 104. This module expands the input pattern using several possible, symmetrical methods known in the art such as a Linear Feedback Shift Register (LFSR), and connects the expanded output to the circuit under test 105, and Fig. 1, compressor/expander 10, and circuit under test 105); and the test result input is configured to be coupled to an output of the logic circuit (see paragraph [0015], herein the resulting output of circuit under test 105 is connected to compressor 106 which compresses the output data using the reverse of the method that was used in de-compressor/expander 104).

9.	Claims 6 and 7 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Applicants’ Admitted Prior art (AAPA) in view of Maheshwari in further view of Katoch et al. (U.S. PN: 9,704,599) "herein after as Katoch."

As per claim 6:
Applicants’ Admitted Prior art (AAPA) teaches that wherein: the first memory includes at least one of a read-only memory or a memory mapped register file (see Fig. 1, read only memory/memory mapped register file 101).
Applicants’ Admitted Prior art (AAPA) does not explicitly teach the second memory includes a one-time programmable (OTP) memory.
However, Katoch in same field of endeavor teaches the second memory includes a one-time programmable (OTP) memory (see column 2, lines 25-29, herein on the examined results, one or more non-functional bits may be marked with respective addresses (e.g., column×row) and the addresses of such non-functional bits are stored in a one-time programmable memory (OPM) device (e.g., an eFuse), and Fig. 1, OPM device 124).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Applicants’ Admitted Prior art (AAPA)  with the teachings of Katoch by including a second memory of the type that is a one-time programmable (OTP) memory.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the second memory includes a one-time programmable (OTP) memory would have improved the system efficiently.

As per claim 7:
 Katoch teaches that wherein: the OTP memory is an eFuse device (see column 64-66, herein the OPM device 124 is coupled to the test engine 122 and further coupled to the ACT circuit 108. In some embodiments, the OPM device 124 may include an eFuse device).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069.  The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OSMAN M ALSHACK/Examiner, Art Unit 2112       
    

/Shelly A Chase/Primary Examiner, Art Unit 2112